In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-1635
LOUIS A. BIANCHI, et al.
                                                Plaintiffs-Appellants,

                                 v.

THOMAS K. MCQUEEN, et al.
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:12-cv-00364 — Robert M. Dow, Jr., Judge.
                     ____________________

     ARGUED APRIL 16, 2015 — DECIDED MARCH 29, 2016
                     ____________________

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. In 2004 Louis Bianchi was elected to
the office of State’s Attorney in McHenry County, Illinois,
and immediately embarked on a program of reforms. Along
the way he acquired a few enemies. In 2006 one of the secre-
taries in the office resigned and took a treasure trove of sen-
sitive documents with her. Working with a disgruntled As-
sistant State’s Attorney whom Bianchi had demoted, the sec-
2                                                  No. 14-1635

retary delivered the documents to the media and to Bianchi’s
opponent in the next election.
   When Bianchi learned of the document theft, he asked a
judge to appoint a special prosecutor to investigate. The
judge obliged, and the former secretary was charged with
several felonies and eventually pleaded guilty to computer
tampering. In the meantime, Bianchi’s opponent—aided by
the secretary and other unnamed political enemies—sought
the appointment of another special prosecutor, this time to
investigate Bianchi for politicking on the public’s dime
(among other alleged malfeasance). Again a judge obliged; a
special prosecutor was appointed, a grand jury was con-
vened, and Bianchi and three of his colleagues were indicted
on multiple counts of official misconduct. All were acquit-
ted.
    Once vindicated, Bianchi and his colleagues filed this suit
for damages under 42 U.S.C. § 1983 against Henry Tonigan,
the court-appointed special prosecutor; Thomas McQueen,
the court-appointed assistant special prosecutor; and Quest
Consultants International, Ltd., a firm of private investiga-
tors hired by the special prosecutors, and several of its inves-
tigators. The plaintiffs claim that the defendants fabricated
evidence and withheld exculpatory evidence in violation of
their rights under the Due Process Clause and the Fourth
Amendment. They also allege a claim for political retaliation
in violation of the First Amendment.
   Tonigan settled and dropped out of the case. McQueen
and the Quest investigators moved to dismiss based on the
combined effect of absolute prosecutorial immunity and
qualified immunity. The district court granted the motion,
No. 14-1635                                                            3

concluding that the two immunities foreclose the federal
constitutional claims. That ruling was sound and we affirm.
                           I. Background
    In 2004 Bianchi was first elected as McHenry County
State’s Attorney; he has been reelected ever since. 1 The
events underlying this litigation took place between 2006
and 2011. This suit was filed in 2012, and the district judge
gave the plaintiffs extra pleading opportunities to try to
overcome the dual barriers of absolute and qualified immun-
ity. We take the following factual account from the second
amended complaint. Because the case comes to us from an
order dismissing the complaint for failure to state a claim, see
FED. R. CIV. P. 12(b)(6), we accept the plaintiffs’ allegations as
true but remind the reader that these are only allegations, see
Jay E. Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d
382, 384 (7th Cir. 2010).
    We note for starters—as did the district judge—that the
second amended complaint differs in significant respects
from the earlier versions, probably because of the interven-
ing settlement with Tonigan. The earlier versions alleged
that Tonigan was in cahoots with the other defendants to
fabricate evidence used to prosecute the plaintiffs. The cur-
rent theory, in contrast, is that Tonigan was an unwitting
participant in an unconstitutional prosecution. More specifi-
cally, the second amended complaint alleges that McQueen


1 Late last year Bianchi announced that he would not run for reelection
in 2016. See Kevin P. Craver, McHenry County State’s Attorney Lou Bianchi
dropping re-election bid, NW. HERALD (Dec. 7, 2015), http://www.nwherald.
com/2015/12/07/mchenry-county-states-attorney-lou-bianchi-dropping-
re-election-bid/a9b23i5/.
4                                                            No. 14-1635

and the Quest investigators “duped” Tonigan into prosecut-
ing Bianchi and his colleagues by feeding him fabricated
witness statements and other false evidence.
    We have one more preliminary observation before we
proceed. Key factual allegations in the second amended
complaint are pleaded with a conspicuous Rule 11 qualifier.
To take just one example: “After a reasonable opportunity
for further investigation or discovery, there likely will be evi-
dentiary support that Defendants McQueen and the Quest In-
vestigators used the false evidence and witness statements
that they manufactured during the investigation and con-
cealed exculpatory evidence in order to ‘dupe’ Tonigan to
bring charges … .” (Emphasis added.)
   The defendants urged the judge to disregard all such al-
legations outright. The plaintiffs’ attorney objected, explain-
ing that this mode of pleading was necessary under the cir-
cumstances and is specifically permitted by Rule 11(b)(3). 2
The judge accepted this explanation and rejected the defend-
ants’ invitation to disregard these allegations based on the
qualifier alone. We’ll do the same.
   For simplicity, from now on we’ll omit the modifier “sec-
ond amended” and simply refer to the “complaint.”
                                 * * *
   Amy Dalby was a secretary in the McHenry County
State’s Attorney’s Office from 2004 to 2006. She resigned in

2 Rule 11(b)(3) provides that by submitting a pleading to the court, coun-
sel certifies that any factual contentions contained in the pleading “have
evidentiary support, or if specifically so identified, will likely have evi-
dentiary support after a reasonable opportunity for further investigation
or discovery.”
No. 14-1635                                                   5

July 2006, taking some 5,000 sensitive documents with her.
She was encouraged in this theft by Kristin Foley, an Assis-
tant State’s Attorney whom Bianchi had demoted. In
October 2007 Dalby and Foley gave the documents to mem-
bers of the local media and to Daniel Regna, Bianchi’s oppo-
nent in the upcoming 2008 Republican primary for State’s
Attorney.
    When the document theft came to light in November
2007, Bianchi petitioned the McHenry County Circuit Court
for the appointment of a special prosecutor to investigate. A
special prosecutor was duly appointed and grand-jury pro-
ceedings followed. In March 2009 Dalby was indicted on six
felony counts. In June 2009 she pleaded guilty to computer
tampering. Before she did so, however, Regna—Bianchi’s
political nemesis—petitioned for the appointment of a spe-
cial prosecutor to investigate Bianchi on allegations that he
had ordered Dalby do political work on county time. Dalby
too filed a petition asking for a special prosecutor to investi-
gate Bianchi, echoing the allegations made by Regna.
   In September 2009 Judge Gordon Graham of the McHen-
ry County Circuit Court appointed Tonigan, a former circuit
court judge, as a “Special State’s Attorney” under the au-
thority of 55 Ill. Comp. Stat. 5/3-9008 and tasked him with
investigating the allegations made by Regna and Dalby.
Judge Graham also appointed McQueen, a local attorney, to
work with Tonigan as an assistant special prosecutor.
   Tonigan and McQueen quickly discovered that the stat-
ute of limitations had run on Dalby’s allegations, so in
November 2009 they asked Judge Graham to expand the
scope of the investigation. The judge agreed and authorized
them to investigate and prosecute “any and all persons rela-
6                                                  No. 14-1635

tive to the possible misuse, misappropriation or theft of pub-
lic funds, public property or public personnel by McHenry
County State[’]s Attorney Louis Bianchi from 2005 and
thereafter.”
   In December 2009 Tonigan and McQueen retained Quest
Consultants to assist in the investigation and asked the court
to appoint Quest’s investigators as special investigators.
Again the court obliged. By April 2010 Judge Graham had
convened a grand jury.
    As we’ve noted, the current theory of the case is that it
was actually McQueen—not Tonigan—who controlled the
investigation. The complaint alleges that McQueen con-
spired with the Quest investigators “to limit Tonigan’s role
in and knowledge of” what was actually going on. The
plaintiffs accuse McQueen and the investigators of “manu-
facturing” and “fabricating” evidence against them—largely
in the form of false witness statements—both before and af-
ter the grand jury was convened. This false evidence was
then presented to the grand jury, and in September 2010 the
special prosecutors obtained indictments against Bianchi
and Joyce Synek, his executive assistant, on 19 counts of offi-
cial misconduct. Arrest warrants followed. On September 10,
2010, Bianchi and Synek were arrested and immediately re-
leased on bond that same day.
    We pause here to note a factual concession that will be-
come important later. The complaint alleges that Bianchi and
Synek were “held in custody at the McHenry County Jail”
following their arrest. But at oral argument the plaintiffs’ at-
torney abandoned that allegation, telling us that Bianchi and
Synek in fact were never held in custody; rather, they were
immediately released on bond and not detained.
No. 14-1635                                                  7

   Now back to the narrative. At this point the special pros-
ecutors realized they had a problem: A charge of official
misconduct in Illinois requires an underlying crime. So in
October McQueen interviewed Peter Austin, the McHenry
County Administrator, to find out whether public officials
ever had the discretion to use county property for non-
county business. The complaint alleges that McQueen and
the investigators thereafter “manufactured a false statement
of Peter Austin for the purpose of creating the appearance
that there was probable cause to charge Bianchi and Synek
with conspiracy and official misconduct.” McQueen and the
investigators then fed this fabricated evidence to Tonigan,
who (with McQueen pulling the strings) used it to obtain a
superseding indictment against Bianchi and Synek on
October 22, 2010.
    Meanwhile, shortly after the grand jury issued its first
indictment, McQueen returned to Judge Graham for broader
authority to investigate other allegations of misconduct in
the State’s Attorney’s Office. On October 1, 2010, the judge
signed an order expanding the scope of the investigation.
McQueen and the investigators thereafter fabricated still
more evidence with which to dupe the credulous Tonigan
into pursuing additional charges.
    On February 24, 2011, the grand jury indicted Bianchi on
three counts of official misconduct for intervening in crimi-
nal cases on behalf of his political supporters. The grand jury
also issued misconduct charges against Ronald Salgado and
Michael McCleary, both investigators in Bianchi’s office—
Salgado for intervening in a case involving his nephew and
McCleary for improperly using a county vehicle. Arrest war-
rants were issued, and the three men were arrested and im-
8                                                          No. 14-1635

mediately released on bond. (Again, the complaint alleges
that they were held in custody following their arrest, but
counsel told us at oral argument that they were not de-
tained.)
    With the entire McHenry County judiciary recused,
Judge Joseph McGraw was brought in from Winnebago
County to preside over the cases. The complaint alleges that
McQueen and the investigators suppressed exculpatory evi-
dence that would have persuaded Tonigan to drop the pros-
ecution. In March and August 2011, the cases were separate-
ly tried to the court. Judge McGraw acquitted the defendants
of all charges.
    This action for damages followed in January 2012. Bian-
chi, Synek, Salgado, and McCleary sued Tonigan, McQueen,
Quest, and five individual Quest investigators, 3 alleging that
they committed various federal constitutional torts.
     The judge dismissed the first amended complaint based
on absolute and qualified immunity but allowed the plain-
tiffs a second opportunity to replead if they thought they
could overcome the obstacles the judge had identified in his
dismissal order. As we’ve noted, Tonigan then settled with
the plaintiffs; the latest iteration of the complaint depicts him
as an unsuspecting tool of McQueen and the Quest investi-
gators. The plaintiffs allege that the remaining defendants
violated their rights under the Due Process Clause, the
Fourth Amendment, and the First Amendment. The com-
plaint also includes state-law claims for malicious prosecu-



3 The Quest investigators are Robert Scigalski, Daniel Jerger, James Reil-
ly, Patrick Hanretty, and Richard Stilling.
No. 14-1635                                                    9

tion and intentional infliction of emotional distress. All
counts contain substantive and conspiracy components.
    Ruling on a renewed motion to dismiss, the judge held
that the latest version of the complaint suffered from the
same defects as the earlier ones and dismissed the federal
claims with prejudice. The judge relinquished jurisdiction
over the state-law claims, dismissing them without prejudice
to refiling in state court. See 28 U.S.C. § 1367(c)(3). This ap-
peal followed.
                         II. Discussion
    The plaintiffs’ pursuit of a damages remedy under § 1983
encountered two immediate obstacles: absolute prosecutori-
al immunity and qualified immunity. Prosecutors are abso-
lutely immune from liability for damages under § 1983 for
conduct that is functionally prosecutorial; this immunity is
understood to broadly cover all conduct associated with the
judicial phase of the criminal process. See Van de Kamp v.
Goldstein, 555 U.S. 335, 341–43 (2009); Burns v. Reed, 500 U.S.
478, 486 (1991); Imbler v. Pachtman, 424 U.S. 409, 430–31
(1976). Police, law-enforcement investigators, and prosecu-
tors acting in an investigative capacity may claim only quali-
fied immunity, which covers “conduct that ‘does not violate
clearly established statutory or constitutional rights of which
a reasonable person would have known.’” Whitlock v.
Brueggemann, 682 F.3d 567, 580 (7th Cir. 2012) (quoting Har-
low v. Fitzgerald, 457 U.S. 800, 818 (1982)).
    This appeal turns entirely on the applicability of these
two forms of immunity. We review the district court’s deci-
sion de novo. Chasensky v. Walker, 740 F.3d 1088, 1093 (7th
Cir. 2014); Fields v. Wharrie, 672 F.3d 505, 510 (7th Cir. 2012).
10                                                No. 14-1635

A. Absolute Immunity
    McQueen is protected by absolute immunity to the extent
that the claims against him are premised on his conduct as a
prosecutor. The district judge ruled that absolute immunity
protects McQueen in part. McQueen argues that he is pro-
tected in full. The plaintiffs say absolute immunity doesn’t
apply at all because McQueen wasn’t really acting as a prose-
cutor but instead was a private lawyer who was merely as-
sisting a court-appointed special prosecutor. We think the
district court got it right.
     1. Was McQueen a Prosecutor?
    The plaintiffs argue that although McQueen “held him-
self out” as a criminal prosecutor, he wasn’t actually a prose-
cutor under the relevant state law. In their view the control-
ling statute—55 ILL. COMP. STAT. 5/3-9008—permits only one
special prosecutor, and Judge Graham named Tonigan.
    This argument is hard to take seriously. On its face the
statute contains no numeric limitation. Indeed it refers to
“[a]ny attorney appointed for any reason under this Section,”
who by virtue of the court’s appointment shall “possess all
the powers and discharge all the duties of a regularly elected
State’s attorney.” Id. § 5/3-9008(b) (emphasis added).
    Judge Graham’s September 18, 2009 appointment order
cited this statutory authority and appointed “Attorney
Thomas K. McQueen” to “assist the specially appointed
prosecutor, Henry C. Tonigan, III, as directed by him on all
matters relative to this case.” If there’s any ambiguity here
(and we don’t see any), Judge Graham’s October 1, 2010 or-
der expanding the investigation specifically refers to both
Tonigan and McQueen as “Special State’s Attorneys.”
No. 14-1635                                                   11

    If more were needed, we note that the Illinois Appellate
Court didn’t see any relevant distinction between Tonigan
and McQueen; it recognized both men as special prosecu-
tors. Ruling on a question about their compensation, the ap-
pellate court wrote as follows: “Tonigan was appointed as a
special prosecutor, and McQueen was appointed as an assis-
tant to the special prosecutor. Throughout this order, we re-
fer to them jointly as Special Prosecutors.” In re Appointment
of a Special Prosecutor, Nos. 2-12-0318, et al., 2012 WL 6969007,
at *1 n.1 (Ill. App. Ct. Sept. 25, 2012). The court went on to
affirm the circuit court’s decision to pay McQueen and To-
nigan the same hourly rate for their work.
    In the teeth of the statutory language and this evidence,
the plaintiffs insist that the position of “special assistant
state’s attorney” simply “does not exist.” For support they
cite People v. Woodall, 777 N.E.2d 1014, 1019 (Ill. App. Ct.
2002), but that case isn’t on point. Woodall concerned the sta-
tus of special state’s attorneys who were deputized by other
prosecutors, not appointed by the court under section 9008.
See id. at 1017 (“None of the three Agency attorneys were
appointed by court order to perform as special prosecu-
tors.”). That case has no bearing on whether section 9008
permits the court to appoint more than one special state’s
attorney. It plainly does. And Judge Graham plainly ap-
pointed two special prosecutors, Tonigan and McQueen.
    The plaintiffs also argue that McQueen wasn’t really a
prosecutor because his appointment was procured by fraud
and is therefore void. This argument is directed at the Octo-
ber 1, 2010 order, which the plaintiffs claim “was obtained
solely through the perjured petition of McQueen in which he
intentionally presented Judge Graham with evidence that he
12                                                     No. 14-1635

fabricated in order to fraudulently obtain the authority to
investigate and prosecute Bianchi and Salgado.”
   But Judge Graham appointed McQueen by order dated
September 18, 2009. The October 2010 order—the one the
plaintiffs say was procured by fraud—merely expanded the
scope of the investigation.
     2. The Scope of Prosecutorial Immunity
    So McQueen was a prosecutor. The extent to which he is
protected by absolute prosecutorial immunity depends on
the type of work he performed and the factual premises of
the plaintiffs’ claims. A prosecutor only enjoys absolute im-
munity insofar as he is “act[ing] within the scope of his
prosecutorial duties.” Imbler v. Pachtman, 424 U.S. 409, 420
(1976). The inquiry requires a “functional approach.” Rehberg
v. Paulk, 132 S. Ct. 1497, 1503 (2012). That is, we “look[] to the
nature of the function performed.” Buckley v. Fitzsimmons,
509 U.S. 259, 269 (1993) (quotation marks omitted). But abso-
lute prosecutorial immunity is not restricted to what goes on
in the courtroom: “[T]he duties of the prosecutor in his role
as advocate for the State involve actions preliminary to the
initiation of a prosecution and actions apart from the court-
room.” Imbler, 424 U.S. at 431 n.33.
   More particularly, the immunity encompasses quintes-
sentially prosecutorial functions like “an out-of-court ‘effort
to control the presentation of [a] witness’ testimony,’”
Buckley, 509 U.S. at 272–73 (quoting Imbler, 424 U.S. at 430
n.32), and “acts undertaken by a prosecutor in preparing for
the initiation of judicial proceedings or for trial,” id. at 273.
These include “the professional evaluation of the evidence
assembled by the police and appropriate preparation for its
presentation at trial or before a grand jury after a decision to seek
No. 14-1635                                                 13

indictment has been made.” Id. (emphasis added).
    At the other end of the spectrum, a prosecutor is not ab-
solutely immune for acts that “go beyond the strictly prose-
cutorial to include investigation.” Fields v. Wharrie
(“Fields II”), 740 F.3d 1107, 1111 (7th Cir. 2014) (citing
Buckley, 509 U.S. at 275–76)). A prosecutor acting in an inves-
tigative capacity may claim only the same qualified immuni-
ty that protects police officers and other law-enforcement
investigators. Id.
    With this background in mind, it’s clear that absolute
immunity knocks out a large part of the case against
McQueen—most notably the claims premised on allegations
that McQueen presented false statements to the grand jury
and at trial. Still, some of the allegations cover conduct that
stretches back to the investigative period before McQueen
was engaged in what could reasonably be called prosecuto-
rial advocacy. The complaint contains allegations of evi-
dence fabrication and other chicanery months before the
grand jury was empaneled.
    The district judge observed that many of these allega-
tions are vague and alleged only very generally and “as to a
large window of time (October 2009–August 2010).” They
are indeed vague (e.g., “McQueen personally interviewed
individuals and also directed [Quest] to conduct certain in-
terviews for the purpose of manufacturing and fabricating
evidence.”). They’re also general (e.g., “McQueen and
[Quest] manufactured evidence and fabricated inculpatory
witness statements against Bianchi and other [State’s Attor-
ney’s Office] employees.”). But these weaknesses do not af-
fect the scope of McQueen’s absolute immunity. We agree
with the judge that McQueen is not absolutely immune for
14                                                 No. 14-1635

his investigative conduct in the months before the grand jury
was convened.
   But he—and the Quest defendants—remain protected by
qualified immunity.
B. Qualified Immunity
    Qualified-immunity doctrine holds that “government of-
ficials are not subject to damages liability for the perfor-
mance of their discretionary functions when ‘their conduct
does not violate clearly established statutory or constitution-
al rights of which a reasonable person would have known.’”
Buckley, 509 U.S. at 268 (quoting Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982)). “[T]wo central questions must be addressed
in the course of determining whether qualified immunity is
available: whether the plaintiff has alleged a deprivation of a
constitutional right at all, and whether the right at issue was
clearly established at the time and under the circumstances
presented.” Whitlock, 682 F.3d at 580.
    The complaint alleges claims for violation of (1) due pro-
cess (evidence fabrication and breach of the Brady duty to
disclose exculpatory evidence); (2) the First Amendment (for
political retaliation); and (3) the Fourth Amendment (for
false arrest). Qualified immunity bars them all.
     1. Due Process/Evidence Fabrication
    Allegations of evidence fabrication may state a colorable
due-process claim in the wake of our decisions in Whitlock
and Fields II. See id. at 580–82 (holding that a prosecutor’s
fabrication of evidence while acting as an investigator is not
covered by qualified immunity); Fields II, 740 F.3d at 1114–
15. But an act of evidence fabrication doesn’t implicate due-
process rights unless the fabricated evidence “is later used to
No. 14-1635                                                   15

deprive the [criminal] defendant of her liberty in some way.”
Whitlock, 682 F.3d at 580. A deprivation of liberty is a neces-
sary element of a due-process claim premised on allegations
of evidence fabrication. “[I]f an officer (or investigating
prosecutor) fabricates evidence and puts that fabricated evi-
dence in a drawer, making no further use of it, then the of-
ficer has not violated due process; the action did not cause
an infringement of anyone’s liberty interest.” Id. at 582 (cit-
ing Buckley v. Fitzsimmons, 20 F.3d 789, 795 (7th Cir. 1994)).
    Bianchi and his colleagues suffered no deprivation of lib-
erty; they were acquitted at trial. That brings this case
squarely within the holding of Saunders-El v. Rohde, 778 F.3d
556 (7th Cir. 2015). Our decision in Saunders-El reiterated
that “[n]ot every act of evidence fabrication offends one’s
due process rights.” Id. at 560. To explain, we pointed to the
recent case of Alexander v. McKinney, 692 F.3d 553 (7th Cir.
2012). Alexander involved an evidence-fabrication claim by a
plaintiff who was arrested, immediately released on bond,
and found not guilty at trial. Id. at 555–57. Following his ac-
quittal, he sued the prosecutor and investigators, alleging
that they conspired “to manufacture false evidence and
bring trumped-up charges” in violation of his right to due
process. Id. at 554. We held in Alexander that the plaintiff’s
acquittal foreclosed any due-process claim. See id. at 557. In-
deed, we said “[i]t would be anomalous to hold that attend-
ing a trial deprives a criminal defendant of liberty without
due process of law, when the purpose of trial is to effectuate
due process.” Id. at 557 n.2.
    The same result followed in Saunders-El. We held that be-
cause “Saunders-El [was] released on bond following his ar-
rest and acquitted at trial, [his case] falls squarely within our
16                                                  No. 14-1635

holding in Alexander, and … [he] cannot make out an evi-
dence fabrication-based due process violation.” 778 F.3d at
561. We explained that “due process is not implicated when,
as here, the defendant is released on bond following his ar-
rest and acquitted at trial.” Id. at 558.
    Saunders-El and Alexander foreclose the evidence-
fabrication claim alleged in this case. Because the plaintiffs
suffered no liberty deprivation, they suffered no due-process
violation. When pressed on this point at oral argument, the
plaintiffs’ attorney conceded the controlling force of
Saunders-El and grudgingly accepted the impossibility of
prevailing on this claim. So even if acts of evidence fabrica-
tion could be proved, qualified immunity applies.
     2. Due Process/Brady
    The complaint states a separate due-process claim based
on alleged violations of the Brady duty to disclose material
exculpatory evidence. This claim too runs into difficulty for
a similar reason: A violation of Brady requires a showing of
prejudice, which can’t be made here because the plaintiffs
were acquitted.
     As the Supreme Court has explained,
        [T]he term “Brady violation” is sometimes used
        to refer to any breach of the broad obligation to
        disclose exculpatory evidence—that is, to any
        suppression of so-called “Brady material”—
        although, strictly speaking, there is never a real
        “Brady violation” unless the nondisclosure was
        so serious that there is a reasonable probability
        that the suppressed evidence would have pro-
        duced a different verdict.
No. 14-1635                                                             17

Stricker v. Greene, 527 U.S. 263, 281 (1999). The Court suc-
cinctly elaborated the point, saying “[t]here are three com-
ponents of a true Brady violation: The evidence at issue must
be favorable to the accused, either because it is exculpatory,
or because it is impeaching; that evidence must have been
suppressed by the State, either willfully or inadvertently;
and prejudice must have ensued.” Id. at 281–82.
    Accordingly, we’ve explained that it’s “doubtful … that
an acquitted defendant can ever establish the requisite prej-
udice for a Brady violation.” Carvajal v. Dominguez, 542 F.3d
561, 570 (7th Cir. 2008). The Sixth, Tenth, and Eleventh Cir-
cuits have definitively held that an acquittal extinguishes a
Brady claim. 4 So even assuming the truth of the allegations
about evidence suppression, no Brady violation occurred be-
cause the plaintiffs suffered no prejudice. Qualified immuni-
ty bars this claim too. (Indeed, absolute immunity bars the
Brady claim against McQueen.)
    3. First Amendment Retaliation
    Bianchi alleges that McQueen and the Quest investiga-
tors pursued this prosecution in retaliation for his decision
to seek and hold public office, and this politically motivated
retaliation violated his First Amendment rights. Synek joins
him in this claim. But they haven’t pleaded plausible allega-
tions that McQueen and the investigators harbored retaliato-
ry animus or that a causal connection between the retaliatory
motive and the claimed injury exists.
    To succeed on a political-retaliation claim, a “plaintiff

4See Morgan v. Gertz, 166 F.3d 1307, 1310 (10th Cir. 1999); Flores v. Satz,
137 F.3d 1275, 1278 (11th Cir. 1998); McCune v. City of Grand Rapids,
842 F.2d 903, 907 (6th Cir. 1988).
18                                                   No. 14-1635

must show a causal connection between a defendant’s retali-
atory animus and subsequent injury in any sort of retaliation
action.” Hartman v. Moore, 547 U.S. 250, 259 (2006). Even if
retaliatory animus can be shown, the retaliation must be the
cause-in-fact of the claimed injury. See Thayer v. Chiczewski,
705 F.3d 237, 252 (7th Cir. 2012) (“If retaliation is not the but-
for cause of the arrest, ‘the claim fails for lack of causal con-
nection between unconstitutional motive and resulting
harm, despite proof of some retaliatory animus in the offi-
cial’s mind.’” (quoting Hartman, 547 U.S. at 260)).
    The complaint does not come close to plausibly alleging
that McQueen or the investigators harbored retaliatory ani-
mus against Bianchi for seeking and holding office or that
this animus, if it existed, was the cause-in-fact of the alleged
false indictment. At most the complaint alleges that
McQueen and the investigators interviewed Bianchi’s politi-
cal enemies during the course of the investigation. That’s not
enough to support a reasonable inference that they harbored
retaliatory animus or were in cahoots with those who did.
This claim too was properly dismissed.
     4. Fourth Amendment/False Arrest
     The final claim is one for false arrest in violation of the
Fourth Amendment. The complaint alleges that McQueen
and the investigators fabricated evidence during the investi-
gation, which in turn was used to indict and arrest the plain-
tiffs without probable cause.
    The problem with this claim is that it’s not actually one
for false arrest, at least not on the facts alleged here. As the
district judge correctly noted, false arrest “is detention with-
out legal process,” and Bianchi and his colleagues were ar-
rested on warrants that were issued after the grand jury in-
No. 14-1635                                                   19

dicted. That is, they were arrested after and as a consequence of
formal legal process. What the complaint calls a claim for
false arrest is really one for malicious prosecution, which
does not implicate any interests protected by the Fourth
Amendment. (Or at least it does not under existing law;
we’ll have more to say about this in a moment.)
    The Supreme Court's decision in Wallace v. Kato is in-
structive on this point. Wallace addressed a statute-of-
limitations question: What is the accrual rule for a Fourth
Amendment claim for arrest without probable cause?
549 U.S. 384, 386–87 (2007). The Court held that the limita-
tions period “begins to run at the time the claimant becomes
detained pursuant to legal process.” Id. at 397. Along the
way to this holding the Court had a lot to say about how to
classify and analyze the different constitutional claims that
might arise from a wrongful arrest and prosecution.
    By way of background, the plaintiff in Wallace was ar-
rested without a warrant and without probable cause (or so
he claimed), and was detained and remained in jail pending
trial on a murder charge. Id. at 386–89. He was convicted of
murder and sentenced to 26 years in prison. Id. at 386. When
his conviction was later overturned, he sued the arresting
officers for false arrest in violation of the Fourth Amend-
ment. See id. at 387. The question before the Court was
whether the cause of action accrued “at the time of his ar-
rest … [or] when his conviction was later set aside.” Id. If the
former, the suit was untimely; if the latter, it could proceed.
See id. at 387–88.
   The Court began by explaining that a Fourth Amend-
ment false-arrest claim—that is, a claim arising from a war-
rantless arrest without probable cause—is most closely anal-
20                                                 No. 14-1635

ogous to a common-law claim for false imprisonment. Id. at
389. And “[t]he sort of unlawful detention remediable by the
tort of false imprisonment is detention without legal process,”
which “ends once the victim becomes held pursuant to such
[legal] process—when, for example, he is bound over by a
magistrate or arraigned on charges.” Id.
    The Court continued: “Thereafter [i.e., after the initiation
of formal legal process], unlawful detention forms part of
the damages for the ‘entirely distinct’ tort of malicious pros-
ecution, which remedies detention accompanied, not by ab-
sence of legal process, but by wrongful institution of legal
process.” Id. at 390 (quoting W. PAGE KEETON, ET AL., PROSSER
AND KEETON ON LAW OF TORTS § 119, at 885–86 (5th ed.
1984)). It follows, the Court said, that
       [i]f there is a false arrest claim, damages for
       that claim cover the time of detention up until
       issuance of process or arraignment, but not
       more. From that point on, any damages recov-
       erable must be based on a malicious prosecu-
       tion claim and on the wrongful use of judicial
       process rather than detention itself.
Id. (quoting KEETON, supra, § 119, at 888).
    After Wallace we have applied similar boundaries: “Typi-
cally, the scope of a Fourth Amendment claim is limited up
to the point of arraignment, at which point the prosecution is
underway.” Bielanski v. County of Kane, 550 F.3d 632, 638 (7th
Cir. 2008).
    Applying this reasoning here, it’s clear that the false-
arrest claim is really one for abuse of the judicial process
(that is, malicious prosecution). The complaint alleges that
No. 14-1635                                                                  21

McQueen and the investigators fabricated some of the evi-
dence that was presented to the grand jury to obtain indict-
ments against the plaintiffs, and the indictments in turn led
to the issuance of arrest warrants. Bianchi and his colleagues
were thus arrested pursuant to formal legal process (and then
were immediately released on bond). As a factual and legal
matter, the claim is for malicious prosecution, not false ar-
rest. 5

5 The plaintiffs cite Juriss v. McGowan, 957 F.2d 345 (7th Cir. 1992), as
support for their Fourth Amendment claim. Juriss involved a false-arrest
claim against a police officer who was alleged to have lied to a grand
jury to obtain an indictment against the plaintiff for harboring a fugitive.
Id. at 346–48. The grand jury indicted the plaintiff, an arrest warrant fol-
lowed, and the lying officer arrested her. Id. at 347–48. Two months later
the charge was dropped. Id. at 348. The plaintiff sued the officer for false
arrest in violation of the Fourth Amendment. Id. at 346. Relying on
Malley v. Briggs, 475 U.S. 335, 345 (1986), we held that qualified immunity
did not apply because an officer who engages in deceit to persuade a
judicial officer to issue a warrant is not entitled to rely on either the facial
validity of the warrant or the Leon good-faith exception. Id. at 350–51.
     We see two problems with extending Juriss to this case. First, Juriss
involved an actual false arrest: A police officer fraudulently obtained a
warrant and then arrested the plaintiff pursuant to that warrant. The
claim in this case is strictly for abuse of the legal process; the complaint
does not allege that McQueen or the Quest investigators effectuated the
arrests of Bianchi and his colleagues. The second problem is that Juriss
predates Wallace, which more clearly demarcated the lines between the
cognizable constitutional torts in cases alleging wrongful arrest and
prosecution. As we’ve already explained, the arrests at issue in this case
came after and as a consequence of the formal initiation of criminal pro-
ceedings by indictment. Wallace teaches that once formal criminal pro-
ceedings have begun, we’re in the domain of malicious prosecution, not
false arrest. And as a factual matter, the gravamen of the allegations
against McQueen and the investigators is abuse of the formal legal pro-
cess.
22                                                              No. 14-1635

    Importantly, the Court in Wallace specifically declined to
address whether a malicious-prosecution claim is ever cog-
nizable as a Fourth Amendment violation remediable under
§ 1983. 549 U.S. at 390 n.2. The plaintiff in Wallace had ex-
pressly abandoned that issue, which was left unresolved in
the Court’s split decision in Albright v. Oliver, 510 U.S. 266,
270–71 (1994) (plurality opinion). 549 U.S. at 390 n.2; see gen-
erally Albright, 510 U.S. at 276–81 (Ginsburg, J., concurring).
Although some circuits have recognized such a claim, see
Hernandez-Cuevas v. Taylor, 723 F.3d 91, 99 (1st Cir. 2013) (col-
lecting cases), this circuit has not, see, e.g., Welton v. Anderson,
770 F.3d 670, 673–75 (7th Cir. 2014); Bielanski, 550 F.3d at 638;
Newsome v. McCabe, 256 F.3d 747, 750–52 (7th Cir. 2001). With
the law this unsettled, qualified immunity applies. 6
   Finally, even if this claim were cognizable as a Fourth
Amendment violation, McQueen and the investigators
would still be entitled to qualified immunity. Because the
plaintiffs were immediately released on bond and were nei-
ther seized nor detained, they suffered no Fourth Amend-
ment injury.
   So any way you slice it, the district judge was right to
apply the qualified-immunity bar. The Fourth Amendment



6 The Supreme Court has recently granted certiorari to address whether
a claim for malicious prosecution is cognizable under the Fourth
Amendment where the plaintiff alleges that he was held in pretrial de-
tention without probable cause. See Manuel v. City of Joliet, 590 F. App’x
641 (7th Cir. 2015), cert. granted 136 S. Ct. 890 (Jan. 15, 2016) (No. 14-9496).
Manuel will be heard next term. The Court’s decision will not affect this
case; here the plaintiffs were not held in pretrial detention.
No. 14-1635                                                                 23

claim was properly dismissed. 7
                                                                 AFFIRMED.




7 With the federal claims gone, it was entirely appropriate for the judge
to relinquish jurisdiction over the state-law claims and dismiss them
without prejudice. See Sharp Elec. Corp. v. Metro. Life Ins. Co., 578 F.3d 505,
514 (7th Cir. 2009) (“Normally, when all federal claims are dismissed
before trial, the district court should relinquish jurisdiction over pendent
state-law claims … .”).